t c memo united_states tax_court michael s shirley petitioner v commissioner of internal revenue respondent docket no 7603-12l filed date michael s shirley pro_se mark j tober for respondent memorandum findings_of_fact and opinion kerrigan judge this case was commenced in response to three notices of determination concerning collection action s under sec_6320 and or notice_of_determination upholding collection actions regarding the following deficiencies and penalties for tax years and year deficiency penalty sec_6682 sec_6702 dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number --- --- dollar_figure --- --- --- --- --- --- --- --- --- dollar_figure --- --- --- --- --- --- --- unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times all monetary amounts are rounded to the nearest dollar the issues for consideration are whether petitioner is liable for a penalty under sec_6702 for tax_year and whether respondent’s determination to proceed with the collection actions regarding petitioner’s unpaid income_tax liabilities for tax years and and penalties for tax_year was proper findings_of_fact some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts and the attached exhibits petitioner resided in florida when he filed the petition petitioner’s mailing addresses from to date petitioner resided in angola indiana he used his residence address as his mailing address until date from date to date he used a p o box in angola indiana as his mailing address in date petitioner moved to granger indiana and began using his residence address as his mailing address in date petitioner moved to fort myers florida since then he has used his residence address there as his mailing address notices of deficiency petitioner has outstanding tax_liabilities for tax years and between date and date respondent sent by certified mail one notice_of_deficiency for each of tax years and respondent addressed each notice_of_deficiency to petitioner at the mailing address that he maintained on the date the notice was mailed none of the notices of deficiency was returned to the sender petitioner denies receiving any notices of deficiency for the years in issue petitioner did not file a petition with this court in response to any of the notices of deficiency petitioner’s previous cdp hearings petitioner did not file a form_1040 u s individual_income_tax_return for tax_year on date respondent prepared a substitute for return pursuant to sec_6020 on petitioner’s behalf for tax_year during respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice and a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to his income_tax_liability for tax_year and penalties for tax years and the letter informed petitioner that respondent had filed a notice_of_federal_tax_lien nftl with respect to the same in petitioner filed timely a form request for a collection_due_process or equivalent_hearing cdp hearing request regarding the levy notice and the filed nftl petitioner was provided a collection_due_process cdp hearing regarding the levy notice and the filed nftl during his cdp hearing petitioner provided respondent with an amended but unsigned income_tax return for that reported dollar_figure of income and a tax_liability of dollar_figure in respondent issued a notice_of_determination sustaining the levy notice and the filed nftl in respondent issued petitioner a levy notice and a letter concerning petitioner’s income_tax liabilities for tax years and and a penalty under sec_6682 for tax_year for providing false_information_with_respect_to_withholding on or about date petitioner provided respondent with another amended tax_return for tax_year the tax_return was dated date and showed petitioner’s income as zero in petitioner filed timely a cdp hearing request regarding the levy notice and the filed nftl petitioner was provided a cdp hearing regarding the levy notice and the filed nftl in respondent issued a notice_of_determination sustaining the levy notice and the filed nftl neither of these notices of determination is in issue in this case petitioner’s recent cdp hearings on date respondent issued petitioner a levy notice for petitioner’s income_tax liabilities for tax years and the levy notice also included the sec_6682 penalty for tax_year and an additional dollar_figure penalty assessed on date under sec_6702 for filing a frivolous income_tax return on date petitioner filed timely a cdp hearing request regarding the date levy notice on date respondent issued petitioner a levy notice for petitioner’s income_tax_liability for tax_year on date petitioner filed timely a cdp hearing request regarding the date levy notice on date respondent issued petitioner a letter for petitioner’s income_tax liabilities for tax years and and the penalties under sec_6682 and sec_6702 for tax_year on date petitioner filed timely a cdp hearing request regarding the filed nftl in all three of these cdp hearing requests petitioner requested a face-to-face hearing at the internal_revenue_service irs appeals_office closest to petitioner’s residence petitioner also raised the following issues petitioner wished to verify whether or not the irs followed all proper procedures as required_by_law i don’t believe i am liable for the assessed tax i should not be held responsible for the penalties accrued petitioner wished to challenge this liability seeing that i never had a chance to challenge it before and if this liability is indeed a proper assessment and can be proven that it is authentic and owed i would like to discuss what collection alternatives are available to me to include but not limited to offer_in_compromise installment agreements and any other payment arrangements that may be available to me petitioner also stated that it was not his intention to raise any frivolous arguments all three cdp hearing requests were assigned to the same settlement officer on date the settlement officer sent petitioner a letter scheduling a telephone cdp hearing for date the settlement officer declined petitioner’s request for a face-to-face cdp hearing on the basis that petitioner had asserted frivolous arguments in his cdp hearing request the settlement officer requested that petitioner provide a completed form 433-a collection information statement for wage earners and self-employed individuals and a signed income_tax return for tax_year on date the settlement officer received a letter from petitioner stating that he would not be available for the telephone cdp hearing wished to have a face-to-face cdp hearing on another date did not receive any notices of deficiency and would like the settlement officer to identify which of the issues he raised were frivolous on date the settlement officer sent petitioner a followup letter rescheduling the telephone cdp hearing for date and denying petitioner’s request for a face-to-face hearing on date the settlement officer received a letter from petitioner indicating that he would not be available for a telephone cdp hearing and requesting that the settlement officer explain why he was not entitled to a face-to-face hearing on date the settlement officer issued the three notices of determination sustaining the date levy notice the date levy notice and the filed nftl on date petitioner filed timely a petition in his amended petition he raised the following issues respondent did not meet all applicable_requirements in conducting the cdp hearing respondent did not allow petitioner to challenge the underlying tax_liabilities petitioner did not receive a fair and impartial cdp hearing respondent did not inform petitioner of his rights respondent did not provide petitioner with any admissible evidence to support the determinations petitioner was not given a face-to-face hearing and respondent did not permit petitioner to audio record the cdp hearing on date respondent filed a motion to remand this case to the irs appeals_office to hold a new cdp hearing on date we granted respondent’s motion and ordered respondent to provide a face-to-face cdp hearing no later than date the supplemental cdp hearing the supplemental cdp hearing was assigned to a new settlement officer who had no prior involvement in this case the settlement officer discovered that petitioner had previous cdp hearings regarding his income_tax liabilities for tax years and and the sec_6682 penalty for tax_year the settlement officer determined that petitioner was not entitled to a second cdp hearing for those liabilities for those tax years on date the settlement officer sent petitioner a letter which scheduled a face-to-face meeting for date explained his determination with respect to tax years and the sec_6682 penalty for tax_year stated that if petitioner wished to challenge the underlying liabilities for any remaining tax years he would need to provide amended income_tax returns for those years he wished to challenge requested that petitioner provide a reasonable_cause explanation for any penalty abatement and requested that petitioner provide a form 433-a and other financial information if petitioner wished to be considered for a collection alternative the letter also provided information regarding frivolous arguments and requested that petitioner provide the requested documents by date the settlement officer provided petitioner with a copy of a form_4340 certificate of assessments payments and other specified matters and a computer transcript for each year in issue on date the settlement officer sent petitioner an additional letter explaining that petitioner could not challenge the underlying tax_liabilities for tax years because respondent had issued notices of deficiency for those years on date the settlement officer received a letter from petitioner denying the receipt of any notices of deficiency and demanding that the settlement officer provide evidence to prove that petitioner was liable for any penalties for tax_year petitioner did not provide any amended returns or other information concerning his underlying liabilities for the years in issue or any of the requested documents on date the settlement officer mailed petitioner a letter informing petitioner that since he had not received any documentation justifying a face-to-face hearing he would conduct the date cdp hearing by it is unclear why the settlement officer did not include tax_year in his letter to petitioner the record demonstrates that respondent issued petitioner a notice_of_deficiency for tax_year on date and that the settlement officer had a copy of the notice_of_deficiency telephone the settlement officer requested that petitioner provide any documents he would want the settlement officer to consider during the cdp hearing petitioner did not call the settlement officer on date the settlement officer did not receive any further correspondence from petitioner on date the settlement officer issued petitioner the supplemental notice_of_determination sustaining all three notices of determination i introduction opinion this case involves review of respondent’s determination that petitioner is liable for a sec_6702 frivolous_return penalty for tax_year and respondent’s determination to proceed with the collection actions regarding petitioner’s unpaid income_tax liabilities for tax years and and penalties for tax_year for reasons discussed below we find that petitioner’s liability for the sec_6702 frivolous_return penalty is the only underlying liability that petitioner is entitled to challenge before this court thus we address the issue de novo we review respondent’s remaining determinations including the determination to proceed with collection of the frivolous_return penalty by levy and lien for abuse_of_discretion a jurisdiction sec_6320 requires the secretary to provide written notice to a taxpayer when the secretary has filed an nftl against the taxpayer’s property and property rights see also sec_6321 additionally the secretary must notify the taxpayer of his or her right to a collection_due_process_hearing sec_6320 and c sec_6331 authorizes the secretary to levy upon the property and property rights of a taxpayer who fails to pay a tax within days after notice_and_demand before the secretary may levy upon the taxpayer’s property the secretary must notify the taxpayer of the secretary’s intention to make the levy sec_6331 the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6330 if the taxpayer requests a cdp hearing the hearing is conducted by the appeals_office sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed collection action sec_6330 once the settlement officer makes a determination the taxpayer may appeal the determination to this court sec_6330 sec_6330 provides this court with jurisdiction to review an appeal from the commissioner’s determination to proceed with collection activity regardless of the type of underlying tax involved for purposes of sec_6330 a tax may include the liability for a sec_6702 frivolous_return penalty sec_6671 lindberg v commissioner tcmemo_2010_67 slip op pincite we have held that our jurisdiction under sec_6330 includes the review of the commissioner’s determination to collect a sec_6702 frivolous_return penalty by levy see 130_tc_44 lindberg v commissioner tcmemo_2010_67 sec_6330 also provides this court with jurisdiction to review the commissioner’s administrative determinations when this court remands a case to the appeals_office and it comes back to us after a supplemental determination is issued we review the supplemental determination see 136_tc_463 130_tc_79 petitioner was not entitled to a second cdp hearing regarding his income_tax liabilities for tax years and and the sec_6682 penalty for tax_year because he had already had a cdp hearing for those liabilities for those years see sec_6320 sec_6330 one of the three notices of determination in issue included those liabilities for those years for which there was already a cdp hearing even though petitioner was not entitled to a second cdp hearing for those liabilities for those years we have jurisdiction to determine whether the appeals officer abused his discretion for those years see kim v commissioner tcmemo_2005_96 cf 131_tc_47 holding that we do not have jurisdiction to review an internally inconsistent second notice_of_determination issued regarding a tax_year for which there was a previous notice_of_determination issued to the taxpayer and the taxpayer did not request timely a cdp hearing b standard of review where the validity of the underlying tax_liability is properly at issue we review that matter de novo 114_tc_604 114_tc_176 a taxpayer may challenge the underlying tax_liability during a cdp hearing if the taxpayer did not receive a statutory_notice_of_deficiency for such liability or did not otherwise have the opportunity to dispute such liability sec_6330 see also 122_tc_1 a prior cdp hearing regarding a tax_year is considered a prior opportunity to challenge the underlying liability relating to that tax_year sec_301_6320-1 q a-e2 proced admin regs the court considers an underlying tax_liability on review only if the taxpayer properly raised the issue during the cdp hearing sec_301 f q a-f3 f q a-f3 proced admin regs see also 129_tc_107 a taxpayer did not properly raise an underlying tax_liability if the taxpayer failed to present the settlement officer with any evidence regarding the liability after being given a reasonable_time see sec_301_6320-1 q a-f3 proced admin regs petitioner is entitled to challenge the assessment of the frivolous_return penalty under sec_6702 because the notice_of_deficiency for tax_year was issued before the penalty was assessed and petitioner did not have an opportunity to dispute the assessment see sec_6703 accordingly we review de novo petitioner’s liability for the sec_6702 penalty for tax_year petitioner is not entitled to challenge the underlying liability for any other issue or tax_year before us petitioner is not entitled to challenge the underlying income_tax liabilities for tax years and and the sec_6682 penalty for because petitioner had prior cdp hearings with respect to those tax years the prior cdp hearings constitute a prior opportunity to dispute both the underlying income_tax liabilities for those tax years and his liability for the sec_6682 penalty petitioner had a cdp hearing in regarding his income_tax_liability for this occurred before the assessment of the penalty pursuant to sec_6702 petitioner’s underlying income_tax liabilities for and other than the sec_6702 penalty are not properly before us see sec_6330 sego v commissioner t c pincite petitioner is also not entitled to challenge the underlying liabilities for tax years and because respondent sent petitioner notices of deficiency by certified mail for those tax years each of the notices of deficiency was sent to petitioner’s last_known_address as listed in respondent’s records on the date it was sent petitioner has not offered any evidence that the addresses to which the notices of deficiency were mailed were incorrect on the record presented respondent has established that each notice_of_deficiency was sent to petitioner petitioner has offered only his own self-serving testimony that he did not receive the notices petitioner had opportunities to dispute his income_tax liabilities for all years in issue for which he received notices of deficiency but declined to do so see sego v commissioner t c pincite campbell v commissioner tcmemo_2013_57 noting that in the absence of clear evidence to the contrary the presumptions of official regularity and delivery justify the conclusion the statutory notice was sent and that attempts to deliver were made lehmann v commissioner tcmemo_2005_90 petitioner was precluded from raising the underlying liabilities during the cdp hearing for any of the tax years in issue petitioner is also not entitled to challenge the underlying liability for tax_year because he did not properly raise the underlying liability during the supplemental cdp hearing we do not have authority to consider sec_6330 issues that were not raised before the appeals_office giamelli v commissioner t c pincite petitioner did not properly raise the issue of the underlying tax_liability for tax_year during his cdp hearing because he failed to present the settlement officer with any evidence regarding the liability after being given a reasonable_time see sec_301_6320-1 q a-f3 proced admin regs see also delgado v commissioner tcmemo_2011_240 thus we do not have authority to consider petitioner’s underlying liability for tax_year consequently petitioner cannot challenge the underlying liabilities for tax years and other than the sec_6702 penalty the court reviews administrative determinations by the commissioner’s appeals_office regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite because nonliability issues are before us we review the determinations regarding those issues for abuse_of_discretion in determining abuse_of_discretion we consider whether the determination was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir 112_tc_19 the court does not conduct an independent review and substitute its judgment for that of the settlement officer murphy v commissioner t c pincite if the settlement officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 at ii sec_6702 penalty a taxpayer is liable for a frivolous_return penalty under sec_6702 if three requirements are met see callahan v commissioner t c pincite lindberg v commissioner tcmemo_2010_67 first the taxpayer must have filed a document that purports to be an income_tax return sec_6702 second the purported return must have either not contained information on which the substantial correctness of the self-assessment may be judged or contained information that on its face indicated that the self-assessment was substantially incorrect id third the defect must have been based on a position which was frivolous or reflected a desire which appeared on the purported return to delay or impede the administration of federal tax laws sec_6702 the amount of the penalty is dollar_figure sec_6702 the commissioner bears the burden_of_proof with respect to whether a taxpayer is liable for a frivolous_return penalty sec_6703 respondent produced petitioner’ sec_2001 form_1040 which reported zero income deductions and tax_liability zero return the form_1040 constitutes a document that purports to be an income_tax return see callahan v commissioner t c pincite petitioner’s zero return contained information that on its face indicated that the self-assessment was substantially incorrect blaga v commissioner tcmemo_2010_170 slip op pincite courts have held repeatedly that a zero return reporting no income and no tax_liability reflects a frivolous position id slip op pincite see also tickel v united_states 815_f2d_706 6th cir himes v united_states 802_f2d_458 6th cir respondent has met the burden_of_proof and satisfied all three requirements of sec_6702 we find petitioner liable for a sec_6702 penalty of dollar_figure for filing a zero return for tax_year iii supplemental notice_of_determination following a cdp hearing the settlement officer must determine whether to sustain the filing of the nftl or proposed levy in making that determination sec_6330 requires the settlement officer to consider whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed lien or levy action balances the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary 117_tc_183 diamond v commissioner tcmemo_2012_90 slip op pincite see also sec_6320 we note that the settlement officer properly based his determination on the required factors the settlement officer verified that all legal and procedural requirements had been met considered the issues petitioner raised and determined that the proposed collection actions appropriately balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that the collection action be no more intrusive than necessary a taxpayer is entitled to only one cdp hearing regarding the first issuance of a letter or levy notice for a given tax period or periods with respect to the unpaid tax shown on the letter or levy notice if the taxpayer requests timely such a hearing sec_301_6320-1 sec_301_6330-1 proced admin regs see also 123_tc_1 aff’d 412_f3d_819 7th cir petitioner received previous cdp hearings regarding his income tax_liabilities for tax years and and the sec_6682 penalty for tax_year the settlement officer did not abuse his discretion in the supplemental determination by refusing to consider these years because petitioner is not entitled to relief pursuant to sec_6320 or sec_6330 see kim v commissioner tcmemo_2005_96 petitioner contends that the settlement officer did not meet all applicable_requirements in conducting the cdp hearing if no face-to-face telephone conference or any other oral communication takes place review of the documents in the case file will constitute the cdp hearing for the purposes of sec_6330 sec_301_6330-1 q a-d7 proced admin regs the record confirms that petitioner and the settlement officer exchanged a number of letters concerning petitioner’s tax matters after petitioner failed to submit any of the requested documents or to call the settlement officer for a telephone cdp hearing on the appointed date the settlement officer reviewed his file and determined that the filed nftl and levies should be sustained we find that petitioner was provided a cdp hearing which complied with all applicable_requirements and the settlement officer did not abuse his discretion in sustaining the filed nftl and levies petitioner contends that it is an abuse_of_discretion for the settlement officer to refuse to offer him a face-to-face cdp hearing we have previously held that a settlement officer does not necessarily abuse his or her discretion by refusing to offer a face-to-face cdp hearing laforge v commissioner tcmemo_2013_ at noting that a face-to-face hearing is not required under sec_6330 noting further that an appeals officer’s denial of a face-to-face hearing does not constitute an abuse_of_discretion when the taxpayer fails to provide requested financial information williamson v commissioner tcmemo_2009_188 slip op pincite noting that it is not an abuse_of_discretion if a settlement officer denies a taxpayer’s request for a face-to-face hearing after determining that the hearing would not be productive on account of the taxpayer’s frivolous or groundless arguments cdp hearings are informal and do not require the appeals officer and the taxpayer to hold a face-to-face meeting sec_301_6330-1 q a-d6 proced admin regs a cdp hearing may but is not required to consist of a face-to- face meeting one or more written or oral communications between an appeals officer and the taxpayer or some combination thereof id a face-to-face cdp hearing concerning the taxpayer’s underlying liability will not be granted if the request for a hearing or other taxpayer communications indicate that the taxpayer wishes only to raise irrelevant or frivolous issues concerning that liability similarly a face-to-face cdp hearing concerning a collection alternative will not be granted unless other taxpayers would be eligible for the alternative in similar circumstances sec_301_6330-1 q a-d8 proced admin regs petitioner was initially offered a face-to-face hearing as part of the supplemental cdp hearing on remand the settlement officer requested that petitioner provide an amended income_tax return for any applicable_year for which petitioner wished to challenge the underlying liability a reasonable_cause explanation for any penalty abatement and a form 433-a and other financial information if petitioner wished to be considered for a collection alternative petitioner did not comply with any of the settlement officer’s requests for documentation petitioner did not propose any settlement alternatives nor did he provide a form 433-a or other documentation to allow the settlement officer to consider collection alternatives since petitioner did not provide any documentation the settlement officer changed the form of the cdp hearing to a telephone hearing we find that it was not an abuse_of_discretion for the settlement officer to deny petitioner’s request for a face-to-face hearing petitioner contends that his cdp hearing was not fair and impartial sec_6330 provides that t he hearing under this subsection shall be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax specified in subsection a a before the first hearing under this section or sec_6320 the settlement officer who conducted the supplemental cdp hearing on remand had no prior involvement in petitioner’s tax matters for the tax years in issue the settlement officer also complied with the requirements of sec_6330 we find that the petitioner received a fair and impartial cdp hearing petitioner contends that respondent did not inform him of his rights the secretary must notify the taxpayer of his or her right to a cdp hearing sec_6320 sec_6330 the notice must provide the taxpayer with information regarding the amount of the tax a statement concerning the taxpayer’s right to request a cdp hearing administrative appeals available to the taxpayer and the statutory provisions and procedures relating to the release of liens or levies on property see sec_301_6320-1 q a-a10 a q a-a6 proced admin regs we find that the notices of determination issued by respondent provided all of the required information concerning petitioner’s rights petitioner contends that respondent did not provide petitioner with any admissible evidence to support the determinations sec_6330 does not require the appeals officer to rely on any particular document in satisfying the verification requirement and does not require that the appeals officer actually give the taxpayer a copy of the verification upon which he or she relied 119_tc_252 118_tc_162 the settlement officer provided petitioner with a copy of a form_4340 and a computer transcript for each year in issue a form_4340 constitutes presumptive evidence that a tax has been validly assessed pursuant to sec_6203 115_tc_35 we have held specifically that it is not an abuse_of_discretion for an appeals officer to rely on form_4340 to comply with sec_6330 nestor v commissioner t c pincite davis v commissioner t c pincite we have also held that it is similarly not an abuse_of_discretion for an appeals officer to rely on a computer transcript of account to comply with sec_6330 schroeder v commissioner tcmemo_2002_ mann v commissioner tcmemo_2002_48 we find that the settlement officer did provide petitioner with evidence of his determinations finally petitioner contends that respondent did not permit him to audio record the cdp hearing in 121_tc_8 we held that a taxpayer is entitled to audio record his sec_6330 hearing with the appeals_office pursuant to sec_7521 petitioner however did not specifically request and the settlement officer did not deny any request to record the supplemental cdp hearing in addition petitioner did not call the settlement officer on the appointed date to conduct the telephone cdp hearing we find that the settlement officer did not abuse his discretion any contention we have not addressed is irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
